DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-5 are currently pending.
Response to Arguments
Applicant’s arguments, see page 5, filed 02/02/2022, with respect to the specification objections have been fully considered and are persuasive. The Abstract and Title objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tokuda US20180275001 discloses a pressure sensor chip includes a first layer including a pressure introduction channel opening on a first main surface and a second main surface; a second layer including a diaphragm covering one end of the channel, a first strain gauge, and a second strain gauge, the second layer being on the second main surface; and a third layer including a third main surface and a concaved portion disposed at the third main surface, the third main surface being on the second layer. The concaved portion faces the channel with the diaphragm interposed therebetween, and is on an inner side of the channel when viewed from a direction perpendicular to the first main surface. The first strain gauge is on an outer side of the concaved portion when viewed from the direction. The second strain gauge is on an inner side of the first strain gauge when viewed from the direction. (Fig 1A-11, Paragraph 0045-0194)

Ostrick et al US20150047435 (hereinafter “Ostrick”) discloses a micromechanical measuring element has a sensitive element that comprises a diaphragm with an underside and an upper side. The micromechanical measuring element also has a cap, which is connected directly to the sensitive element. The sensitive element and the cap form a first chamber, which has a first opening. (Fig 1-3, Paragraph 0039-0051)
However, Ostrick fails to disclose a diaphragm layer disposed between the first part and the second part, comprising a pressure-receiving portion in the region of the first pressure chamber in plan view, the diaphragm layer being formed with a first through-hole, the first through-hole having an opening at one end disposed in the second pressure chamber in a region other than the pressure-receiving portion; and a wall disposed between a first region of the second pressure chamber on a side comprising the pressure-receiving portion and a second 
Prior arts such as Tokuda and Ostrick made available do not teach, or fairly suggest, a diaphragm layer disposed between the first part and the second part, comprising a pressure-receiving portion in the region of the first pressure chamber in plan view, the diaphragm layer being formed with a first through-hole, the first through-hole having an opening at one end disposed in the second pressure chamber in a region other than the pressure-receiving portion; and a wall disposed between a first region of the second pressure chamber on a side comprising the pressure-receiving portion and a second region on a side comprising the first through-hole, the wall being disposed with gaps formed from inner walls of the second pressure chamber, wherein the first pressure chamber is formed through the first part, the second pressure chamber has an opening on a diaphragm layer side, the first part is formed with a second through hole continuing to the first through-hole, and the base is formed with a third through-hole having an opening at one end disposed in the first pressure chamber, and a fourth through-hole continuing to the second through-hole.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-5 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855